852 F.2d 1293
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.OKLAHOMA AEROTRONICS, INC., Appellant,v.The UNITED STATES, Appellee.
No. 88-1073.
United States Court of Appeals, Federal Circuit.
June 20, 1988.

Before EDWARD S. SMITH, NIES and MICHEL, Circuit Judges.
NIES, Circuit Judge.


1
Oklahoma Aerotronics, Inc.  (OAI) appeals the decision of the Armed Services Board of Contract Appeals, ASBCA No. 27879, upholding the contracting officer's denial of OAI's claims for extra compensation because OAI had released those claims for adequate consideration as part of Modification P00008 to Contract No. F04606-77-C-0821-PZ0003.  Because OAI has failed to demonstrate that any of the board's findings are unsupported by substantial evidence or that the board erred as a matter of law, we affirm the board's decision on the basis of its June 5, 1987 opinion.